DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The application has been examined. Claims 1-20 are pending.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 11/02/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of the U.S. Patent No. 11,178,084.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claims 1-20 of the instant application and claims 1-20 of the U.S. Patent No. 11,178,084 is that the claims of the instant application discloses the scope of the invention to be broader than to the scope of the U.S. Patent No. 11,178,084.  

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of the U.S. Patent No. 11,178,084.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claim 1 of the instant application and claim 1 of the U.S. Patent No. 11,178,084 is that the claims of the instant application discloses method steps which are broader to the method steps of the U.S. Patent No. 11,178,084.  
Claim 8 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 14 of the U.S. Patent No. 11,178,084.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claim 8 of the instant application and claim  14 of the U.S. Patent No. 11,178,084 is that the claims of the instant application discloses claims which are broader to the claims of the U.S. Patent No. 11,178,084.
Claim 15 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 8 of the U.S. Patent No. 11,178,084.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claim 15 of the instant application and claim 8 of the U.S. Patent No. 11,178,084 is that the claims of the instant application discloses claims which are broader to the claims of the U.S. Patent No. 11,178,084.

Claims Comparison Table
Instant Application:
17/452,851
U.S. Patent No. 11,178,084 B2
(common inventive entity and assignee)
Claim 1:
A method, comprising: receiving, by a device, a request to communicate with a user device, wherein the request includes enriched calling information that comprises one or more elements; converting, by the device, the request into a rich communication services (RCS) message based on replacing the one or more elements of the enriched calling information with a uniform resource locator (URL) associated with the one or more elements; and sending, by the device, the RCS message to the user device.

Claim 1:
A method, comprising: receiving, by a device and from a user device, a query related to conversing with a virtual assistant; sending, by the device and based on the query, information identifying one or more virtual assistants to the user device; receiving, by the device and from the user device, a response identifying a particular virtual assistant, of the identified one or more virtual assistants, wherein the particular virtual assistant is associated with an organization; sending, by the device and to the user device, information related to the particular virtual assistant; communicating, by the device and via the particular virtual assistant, with the user device via a rich communications services (RCS) communication session; receiving, by the device and from another device associated with the organization, a request to communicate with the user device, wherein the request includes enriched calling information that comprises a media item; converting, by the device, the request into an RCS message, wherein converting the request into the RCS message comprises: removing the media item from the enriched calling information; sending the media item to a server device; receiving, from the server device, a uniform resource locator (URL) associated with the media item; adding the URL associated with the media item to the enriched calling information; and causing the RCS message to include the enriched calling information; and sending, by the device and via another server device, the RCS message to the user device to allow the user device to perform one or more actions.
Claim 2:
The method of claim 1, wherein the one or more elements include: information regarding a priority of the request, information indicating a subject of the request, a media item, a URL associated with the media item, a verified signature associated with an organization associated with the request, a URL associated with the organization, or information identifying a location associated with the organization.
Claim 3:
The method of claim 1, wherein the enriched calling information that includes at least one of: a media item associated with the organization; another URL associated with the media item; a verified signature associated with the organization; a URL associated with the organization; or a location associated with the organization.
Claim 3:
The method of claim 1, wherein converting the request into the RCS message includes: sending, to a content server device, the one or more elements, and receiving, from the content server device, the URL associated with the one or more elements.
Claim 9:
The device of claim 8, wherein the one or more processors, when converting the request into the RCS message that includes the enriched calling information, are configured to: send one or more elements of the enriched calling information to the server device; receive, from the server device, one or more URLs respectively associated with the one or more elements; and cause the one or more elements to be removed from the enriched calling information and the one or more URLs to be added to the enriched calling information.

Claim 4:
The method of claim 1, further comprising: sending, to the user device, information related to a virtual assistant; and wherein the RCS message includes information that matches the information related to the virtual assistant.

Claim 1:
A method, comprising: receiving, by a device and from a user device, a query related to conversing with a virtual assistant; sending, by the device and based on the query, information identifying one or more virtual assistants to the user device; receiving, by the device and from the user device, a response identifying a particular virtual assistant, of the identified one or more virtual assistants, wherein the particular virtual assistant is associated with an organization; sending, by the device and to the user device, information related to the particular virtual assistant; communicating, by the device and via the particular virtual assistant, with the user device via a rich communications services (RCS) communication session; receiving, by the device and from another device associated with the organization, a request to communicate with the user device, wherein the request includes enriched calling information that comprises a media item; converting, by the device, the request into an RCS message, wherein converting the request into the RCS message comprises: removing the media item from the enriched calling information; sending the media item to a server device; receiving, from the server device, a uniform resource locator (URL) associated with the media item; adding the URL associated with the media item to the enriched calling information; and causing the RCS message to include the enriched calling information; and sending, by the device and via another server device, the RCS message to the user device to allow the user device to perform one or more actions.
Claim 5:
The method of claim 4, wherein the virtual assistant is associated with an organization, and wherein the request is associated with the organization.

Claim 1:
A method, comprising: receiving, by a device and from a user device, a query related to conversing with a virtual assistant; sending, by the device and based on the query, information identifying one or more virtual assistants to the user device; receiving, by the device and from the user device, a response identifying a particular virtual assistant, of the identified one or more virtual assistants, wherein the particular virtual assistant is associated with an organization; sending, by the device and to the user device, information related to the particular virtual assistant; communicating, by the device and via the particular virtual assistant, with the user device via a rich communications services (RCS) communication session; receiving, by the device and from another device associated with the organization, a request to communicate with the user device, wherein the request includes enriched calling information that comprises a media item; converting, by the device, the request into an RCS message, wherein converting the request into the RCS message comprises: removing the media item from the enriched calling information; sending the media item to a server device; receiving, from the server device, a uniform resource locator (URL) associated with the media item; adding the URL associated with the media item to the enriched calling information; and causing the RCS message to include the enriched calling information; and sending, by the device and via another server device, the RCS message to the user device to allow the user device to perform one or more actions.
Claim 6:
The method of claim 1, further comprising: causing the RCS message to include the enriched calling information.
Claim 1:
A method, comprising: receiving, by a device and from a user device, a query related to conversing with a virtual assistant; sending, by the device and based on the query, information identifying one or more virtual assistants to the user device; receiving, by the device and from the user device, a response identifying a particular virtual assistant, of the identified one or more virtual assistants, wherein the particular virtual assistant is associated with an organization; sending, by the device and to the user device, information related to the particular virtual assistant; communicating, by the device and via the particular virtual assistant, with the user device via a rich communications services (RCS) communication session; receiving, by the device and from another device associated with the organization, a request to communicate with the user device, wherein the request includes enriched calling information that comprises a media item; converting, by the device, the request into an RCS message, wherein converting the request into the RCS message comprises: removing the media item from the enriched calling information; sending the media item to a server device; receiving, from the server device, a uniform resource locator (URL) associated with the media item; adding the URL associated with the media item to the enriched calling information; and causing the RCS message to include the enriched calling information; and sending, by the device and via another server device, the RCS message to the user device to allow the user device to perform one or more actions.
Claim 7:
The method of claim 1, wherein the RCS message includes a session initiation protocol (SIP) message.
Claim 5:
The method of claim 1, wherein the RCS message is a session initiation protocol (SIP) message.
Claim 8:
A non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising: one or more instructions that, when executed by one or more processors of a device, cause the device to: receive a request to communicate with a user device, wherein the request includes enriched calling information that comprises one or more elements; convert the request into a rich communication services (RCS) message based on replacing the one or more elements of the enriched calling information with a uniform resource locator (URL) associated with the one or more elements; and send the RCS message to the user device.

Claim 14:
A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors of a user device, cause the one or more processors to: send, to a server device, a request to initiate a rich communications services (RCS) communication session with a virtual assistant; receive, from the server device, information related to the virtual assistant; communicate with the virtual assistant via the RCS communication session; receive, after communicating with the virtual assistant and from the server device, an RCS message that includes enriched calling information, wherein the RCS message has been converted based on removing a media item from the enriched calling information, sending the media item to another server device, receiving, from the other server device, a uniform resource locator (URL) associated with the media item, adding the URL associated with the media item to the enriched calling information; and perform, based on the enriched calling information, one or more actions, wherein the one or more actions include selectively displaying the enriched calling information based on verifying the enriched calling information.
Claim 9:
The non-transitory computer-readable medium of claim 7, wherein the one or more elements include: information regarding a priority of the request, information indicating a subject of the request, a media item, a URL associated with the media item, a verified signature associated with an organization associated with the request, a URL associated with the organization, or information identifying a location associated with the organization.
Claim 17:
The non-transitory computer-readable medium of claim 14, wherein the enriched calling information includes at least one of: a media item associated with an organization; a uniform resource locator (URL) associated with the media item; a verified signature associated with the organization; a URL associated with the organization; or a location associated with the organization.
Claim 10:
The non-transitory computer-readable medium of claim 7, wherein the one or more instructions, that cause the device to convert the request into the RCS message, cause the device to: send, to a content server device, the one or more elements, and receive, from the content server device, the URL associated with the one or more elements.
Claim 14:
A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors of a user device, cause the one or more processors to: send, to a server device, a request to initiate a rich communications services (RCS) communication session with a virtual assistant; receive, from the server device, information related to the virtual assistant; communicate with the virtual assistant via the RCS communication session; receive, after communicating with the virtual assistant and from the server device, an RCS message that includes enriched calling information, wherein the RCS message has been converted based on removing a media item from the enriched calling information, sending the media item to another server device, receiving, from the other server device, a uniform resource locator (URL) associated with the media item, adding the URL associated with the media item to the enriched calling information; and perform, based on the enriched calling information, one or more actions, wherein the one or more actions include selectively displaying the enriched calling information based on verifying the enriched calling information.
Claim 11:
The non-transitory computer-readable medium of claim 7, wherein the one or more instructions further cause the device to: send, to the user device, information related to a virtual assistant; and wherein the RCS message includes information that matches the information related to the virtual assistant.
Claim 15:
The non-transitory computer-readable medium of claim 14, wherein the one or more instructions, that cause the one or more processors to send the request to initiate the RCS communication session with the virtual assistant, cause the one or more processors to: receive, from the server device, information identifying one or more virtual assistants; receive, via a user interface of the user device, input related to the identified one or more virtual assistants; identify, based on the input, a particular virtual assistant of the identified one or more virtual assistants; and select the particular virtual assistant as the virtual assistant with which to communicate via the RCS communication session.
Claim 12:
The non-transitory computer-readable medium of claim 11, wherein the virtual assistant is associated with an organization, and wherein the request is associated with the organization.
Claim 17:
The non-transitory computer-readable medium of claim 14, wherein the enriched calling information includes at least one of: a media item associated with an organization; a uniform resource locator (URL) associated with the media item; a verified signature associated with the organization; a URL associated with the organization; or a location associated with the organization.
Claim 13:
The non-transitory computer-readable medium of claim 7, wherein the one or more instructions further cause the device to: cause the RCS message to include the enriched calling information.
Claim 14:
A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors of a user device, cause the one or more processors to: send, to a server device, a request to initiate a rich communications services (RCS) communication session with a virtual assistant; receive, from the server device, information related to the virtual assistant; communicate with the virtual assistant via the RCS communication session; receive, after communicating with the virtual assistant and from the server device, an RCS message that includes enriched calling information, wherein the RCS message has been converted based on removing a media item from the enriched calling information, sending the media item to another server device, receiving, from the other server device, a uniform resource locator (URL) associated with the media item, adding the URL associated with the media item to the enriched calling information; and perform, based on the enriched calling information, one or more actions, wherein the one or more actions include selectively displaying the enriched calling information based on verifying the enriched calling information.
Claim 14:
The non-transitory computer-readable medium of claim 7, wherein the RCS message includes a session initiation protocol (SIP) message.
Claim 5:
The method of claim 1, wherein the RCS message is a session initiation protocol (SIP) message.

Claim 15:
A device, comprising: one or more processors configured to: receive a request to communicate with a user device, wherein the request includes enriched calling information that comprises one or more elements; convert the request into a rich communication services (RCS) message based on replacing the one or more elements of the enriched calling information with a uniform resource locator (URL) associated with the one or more elements; and send the RCS message to the user device.
Claim 8:
A device, comprising: one or more memories; and one or more processors communicatively coupled to the one or more memories, configured to: receive, from another device associated with an organization, a request to communicate with a user device, wherein the request includes enriched calling information that includes a media item and at least one of: information indicating a priority of the request, information indicating a subject of the request, a media item associated with the organization, a uniform resource locator (URL) associated with the media item, a URL associated with the organization, or information indicating a location of the organization; convert the request into a rich communication services (RCS) message that includes the enriched calling information, wherein the one or more processors, when converting the request into the RCS message, are to: remove the media item from the enriched calling information; send the media item to a server device; receive, from the server device, a uniform resource locator (URL) associated with the media item; add the URL associated with the media item to the enriched calling information; and cause the RCS message to include the enriched calling information; and send, via another server device, the RCS message to the user device to allow the user device to display at least some of the enriched calling information.
Claim 16:
The device of claim 15, wherein the one or more elements include: information regarding a priority of the request, information indicating a subject of the request, a media item, a URL associated with the media item, a verified signature associated with an organization associated with the request, a URL associated with the organization, or information identifying a location associated with the organization.
Claim 8:
A device, comprising: one or more memories; and one or more processors communicatively coupled to the one or more memories, configured to: receive, from another device associated with an organization, a request to communicate with a user device, wherein the request includes enriched calling information that includes a media item and at least one of: information indicating a priority of the request, information indicating a subject of the request, a media item associated with the organization, a uniform resource locator (URL) associated with the media item, a URL associated with the organization, or information indicating a location of the organization; convert the request into a rich communication services (RCS) message that includes the enriched calling information, wherein the one or more processors, when converting the request into the RCS message, are to: remove the media item from the enriched calling information; send the media item to a server device; receive, from the server device, a uniform resource locator (URL) associated with the media item; add the URL associated with the media item to the enriched calling information; and cause the RCS message to include the enriched calling information; and send, via another server device, the RCS message to the user device to allow the user device to display at least some of the enriched calling information.
Claim 17:
The device of claim 15, wherein the one or more processors, to convert the request into the RCS message, are configured to: send, to a content server device, the one or more elements, and receive, from the content server device, the URL associated with the one or more elements.
Claim 8:
A device, comprising: one or more memories; and one or more processors communicatively coupled to the one or more memories, configured to: receive, from another device associated with an organization, a request to communicate with a user device, wherein the request includes enriched calling information that includes a media item and at least one of: information indicating a priority of the request, information indicating a subject of the request, a media item associated with the organization, a uniform resource locator (URL) associated with the media item, a URL associated with the organization, or information indicating a location of the organization; convert the request into a rich communication services (RCS) message that includes the enriched calling information, wherein the one or more processors, when converting the request into the RCS message, are to: remove the media item from the enriched calling information; send the media item to a server device; receive, from the server device, a uniform resource locator (URL) associated with the media item; add the URL associated with the media item to the enriched calling information; and cause the RCS message to include the enriched calling information; and send, via another server device, the RCS message to the user device to allow the user device to display at least some of the enriched calling information.
Claim 18:
The device of claim 15, wherein the one or more processors are further configured to: send, to the user device, information related to a virtual assistant; and wherein the RCS message includes information that matches the information related to the virtual assistant.
Claim 12:
The device of claim 8, wherein the one or more processors are further configured to: communicate, using a virtual assistant and prior to receiving the request to communicate with the user device from the other device, with the user device via a rich communications services (RCS) communication session.
Claim 19:
The device of claim 18, wherein the virtual assistant is associated with an organization, and wherein the request is associated with the organization.
Claim 8:
A device, comprising: one or more memories; and one or more processors communicatively coupled to the one or more memories, configured to: receive, from another device associated with an organization, a request to communicate with a user device, wherein the request includes enriched calling information that includes a media item and at least one of: information indicating a priority of the request, information indicating a subject of the request, a media item associated with the organization, a uniform resource locator (URL) associated with the media item, a URL associated with the organization, or information indicating a location of the organization; convert the request into a rich communication services (RCS) message that includes the enriched calling information, wherein the one or more processors, when converting the request into the RCS message, are to: remove the media item from the enriched calling information; send the media item to a server device; receive, from the server device, a uniform resource locator (URL) associated with the media item; add the URL associated with the media item to the enriched calling information; and cause the RCS message to include the enriched calling information; and send, via another server device, the RCS message to the user device to allow the user device to display at least some of the enriched calling information.

Claim 20:
The device of claim 15, wherein the one or more processors are further configured to: cause the RCS message to include the enriched calling information.
Claim 8:
A device, comprising: one or more memories; and one or more processors communicatively coupled to the one or more memories, configured to: receive, from another device associated with an organization, a request to communicate with a user device, wherein the request includes enriched calling information that includes a media item and at least one of: information indicating a priority of the request, information indicating a subject of the request, a media item associated with the organization, a uniform resource locator (URL) associated with the media item, a URL associated with the organization, or information indicating a location of the organization; convert the request into a rich communication services (RCS) message that includes the enriched calling information, wherein the one or more processors, when converting the request into the RCS message, are to: remove the media item from the enriched calling information; send the media item to a server device; receive, from the server device, a uniform resource locator (URL) associated with the media item; add the URL associated with the media item to the enriched calling information; and cause the RCS message to include the enriched calling information; and send, via another server device, the RCS message to the user device to allow the user device to display at least some of the enriched calling information.



Claim Objections

Claims 9-11 and 13-14 are objected to because of the following informalities: 

Claim 9, line 1, recites “The non-transitory computer-readable medium of claim 7” and should be changed to -- The non-transitory computer-readable medium of claim 8 [[7]]--.  Similar changes are suggested for subsequent claims. 

Appropriate correction is required.


Allowable Subject Matter

  
The following is a statement of reasons for the indication of allowable subject matter: In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentable distinct from the prior art of records.
Jernstrom et al. (2019/0356704) discloses a method, comprising: receiving, by a device, a request to communicate with a user device, wherein the request includes enriched calling information that comprises one or more elements.

However, the prior art of record fails to teach or suggest converting, by the device, the request into a rich communication services (RCS) message based on replacing the one or more elements of the enriched calling information with a uniform resource locator (URL) associated with the one or more elements; and sending, by the device, the RCS message to the user device as set forth in independent Claim 1.  The cited prior art does not teach or suggest converting the request into a RCS message based on replacing the one or more elements of the enriched calling information with a URL associated with the one or more elements.  The cited art does not teach or suggest sending the RCS message to the user device.  Thus, these are some of the reasons why the claims are allowable.

Similar limitations are present with independent claims 8 and 15. Therefore, Claims 1, 8, and 15 are allowed because of the combination of other limitations and the limitations listed above.


Karmarkar et al. (2011/0014933) discloses a method, comprising: receiving, by a device, a request to communicate with a user device, wherein the request includes enriched calling information that comprises one or more elements.

However, the prior art of record fails to teach or suggest converting, by the device, the request into a rich communication services (RCS) message based on replacing the one or more elements of the enriched calling information with a uniform resource locator (URL) associated with the one or more elements; and sending, by the device, the RCS message to the user device as set forth in independent Claim 1.  The cited prior art does not teach or suggest converting the request into a RCS message based on replacing the one or more elements of the enriched calling information with a URL associated with the one or more elements.  The cited art does not teach or suggest sending the RCS message to the user device.  Thus, these are some of the reasons why the claims are allowable.

Similar limitations are present with independent claims 8 and 15. Therefore, Claims 1, 8, and 15 are allowed because of the combination of other limitations and the limitations listed above. 

Claims 1-20 would be allowable if rewritten to overcome the objections and by
submit proper terminal disclaimers to overcome the obviousness double patenting rejections.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WOO whose telephone number is (571)270-7521.  The examiner can normally be reached on Telework 9:00AM-6:00PM | IFP M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 5712727493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW WOO/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441                                                                                                                                                                                                        
10/06/2022